      Case 1:19-cv-00333-NONE-SAB Document 60 Filed 12/11/20 Page 1 of 1



1
2
3
4
5
6                                    UNITED STATES DISTRICT COURT

7                                   EASTERN DISTRICT OF CALIFORNIA

8
9    MICHAEL THOMAS,                                  )   Case No.: 1:19-cv-00333-NONE-SAB (PC)
                                                      )
10                    Plaintiff,                      )
                                                      )   ORDER APPROVING PARTIES’ STIPULATION
11            v.                                          TO EXTEND THE DISCOVERY AND
                                                      )   DISPOSITIVE MOTION DEADLINES
12                                                    )
     DAVID DAVEY, et.al.,
                                                      )   (ECF No. 59)
13                    Defendants.                     )
                                                      )
14                                                    )
15
16            Plaintiff Michael Thomas is appearing in forma pauperis in this civil rights action pursuant to
17   42 U.S.C. § 1983.
18            On December 10, 2020, the parties filed a stipulation to extend the discovery and dispositive
19   motion deadlines. (ECF No. 59.)
20            On the basis of good cause, it is HEREBY ORDERED that the discovery deadline is extended
21   to July 17, 2021 and the dispositive motion deadline is extended to August 17, 2021. All other
22   substantive provisions of the Court’s December 5, 2019 scheduling order remain in effect.
23
24   IT IS SO ORDERED.

25   Dated:        December 11, 2020
26                                                        UNITED STATES MAGISTRATE JUDGE

27
28

                                                          1
